    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 1 of 16 PAGEID #: 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DIVISION IN THE
                            SOUTHERN DISTRICT OF OHIO

                                          )
THE CINCINNATI INSURANCE COMPANY,         )
an Ohio Corporation,                      )
                                          )
              Plaintiff,                  )                 Case No. 1:21-cv-96
                                          )
              vs.                         )                 Judge
                                          )
DOSTIE DRYWALL, INC., a Vermont           )
Corporation; STEVEN F. DOSTIE, a Vermont  )
Resident; and LYNN BARNABY, a Vermont     )
Resident,                                 )
                                          )
              Defendants.                 )
__________________________________________)

                                 INDEMNITY COMPLAINT

       NOW COMES Plaintiff, The Cincinnati Insurance Company (“CIC”), by and through its

undersigned counsel, and for its Indemnity Complaint against the Defendants, Dostie Drywall, Inc.,

Steven F. Dostie and Lynn Barnaby (collectively, the “Indemnitors”), respectfully states and

alleges as follows:

                                           PARTIES

       1.      CIC is organized and existing under the laws of the State of Ohio and is residing in

Ohio with its principal place of business at 6200 S. Gilmore Road, Fairfield, Ohio 45014.

       2.      Defendant Dostie Drywall, Inc. (“Dostie”) is organized and existing under the laws

of the State of Vermont and is residing in Vermont with its principal place of business at 154

Brentwood Dr., Box 3, Colchester, Vermont 05446.

       3.      Defendant Steven F. Dostie is a Vermont citizen and resident residing at 4484

Roosevelt Hwy., Colchester, Vermont 05446.
     Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 2 of 16 PAGEID #: 3




       4.      Defendant Lynn Barnaby is a Vermont citizen and resident residing at 4484

Roosevelt Hwy., Colchester, Vermont 05446.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this cause under 28 U.S.C. §1332(a)(1) in that the

matter in controversy, exclusive of interest and costs, exceeds the sum or value of $75,000.00, and

is between citizens of different states.

       6.      Venue is proper in this Court pursuant to the terms of paragraph 26 of the Indemnity

Agreement, as defined below, titled “WAIVER OF JURISDICTION, VENUE AND

PERSONAL JURISDICTION”, which states, in relevant part, the following: “Undersigned

consent to personal jurisdiction and venue and may be sued by Surety in any County of any State

and any County where said Court would have venue and personal jurisdiction over the Surety.”

See Indemnity Agreement, ¶26, Exhibit A hereto. (emphasis included in original).

                             FACTS COMMON TO ALL COUNTS

   A. The Bond and Indemnity Agreement

       7.      CIC is in the business of, among other things, extending surety credit to contractors

through the issuance of surety bonds that secure certain obligations of those bonded contractors on

private and public construction projects throughout the United States.

       8.      Dostie was, at all relevant times hereto, engaged in the construction industry as a

contractor for a variety of construction projects located within the State of Vermont.

       9.      Dostie, as subcontractor, entered into a Subcontract Agreement dated November

24, 2017 (“Subcontract”) with Benaka, Inc. (“Benaka”), to perform certain drywall construction

work on the project commonly referred to as the CURZ152813 Alter B-140 Squad OPS Facility




                                                 2
    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 3 of 16 PAGEID #: 4




and CURZ152807 F-35 B-140 Squad OPS Facility Vermont Air National Guard, 106 Nco Dr.

South Burlington, VT 05403 (“Project”).

       10.    At the request of Dostie and as required by the Subcontract, CIC, as surety, issued

payment and performance bond no. B-2794899 (“Bond”) on behalf of Dostie, as principal, for the

benefit of Benaka, as obligee, to guarantee Dostie’s performance under its Subcontract on the

Project.

       11.    In exchange for CIC’s extension of surety credit – issuance of the Bond, the

Indemnitors executed an Agreement of Indemnity (“Indemnity Agreement”) in favor of CIC on

November 22, 2017. A true and correct copy of the Indemnity Agreement is attached hereto as

Exhibit A.

       12.    On or about November 22, 2017, Dostie, by and through signature of its President,

Steven F. Dostie, executed the Indemnity Agreement.

       13.    On or about November 22, 2017, Steven F. Dostie, in his individual capacity,

executed the Indemnity Agreement.

       14.    On or about November 22, 2017, Lynn Barnaby, in her individual capacity,

executed the Indemnity Agreement.

       15.    Through the execution of the Indemnity Agreement, the Indemnitors agreed to be

jointly and severally liable to reimburse and indemnify CIC for any losses and expenses incurred

(1) by reason of having issued the bond; (2) by reason of the Indemnitors failing to comply with

the terms of the Indemnity Agreement; or (3) in enforcing the terms of the Indemnity Agreement.

The Indemnity Agreement states, in pertinent part, the following:

              INDEMNITY

              SECOND: The Undersigned shall exonerate, indemnify and keep
              indemnified the Surety from and against any and all liability for
              losses and expenses of whatsoever kind or nature, including the fees
                                               3
     Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 4 of 16 PAGEID #: 5




               and disbursements of counsel, and against any and all said losses
               and expense which the Surety may sustain or incur (i) by reason of
               having executed or procured the execution of any Bond or Bonds:
               (ii) by reason of the failure of the Undersigned to perform or comply
               with the covenants and conditions of this Agreement; or (iii) in
               enforcing any of the covenants and conditions of this Agreement.
               The Surety may pay or compromise any claim, demand, suit,
               judgment or expense arising out of such Bond or Bonds and any
               such payment or compromise shall be binding upon the Undersigned
               and included as a liability, loss or expense covered by this Indemnity
               Agreement, provided the same was made by the Surety in the
               reasonable belief that it was liable for the amount disbursed, or that
               such payment or compromise was reasonable under all of the
               circumstances. In the event of any such payment or compromise by
               the Surety, an itemized statement thereof sworn to by any
               representative of the Surety familiar with the facts, or the voucher
               or vouchers or other evidence of such payment or compromise shall
               be prima facia evidence of the facts and the amount of the Liability
               of the Undersigned under this Agreement.

See Indemnity Agreement, ¶2, attached hereto as Exhibit A.

       16.     The Indemnity Agreement further provides that if the Indemnitors desire that CIC

resist and litigate a claim, that the Indemnitors must first (1) give notice to CIC to this effect; (2)

simultaneously deposit with CIC cash or other collateral satisfactory to CIC in an amount

determined to be sufficient by CIC to cover the claim, including interest and fees; (3) or deposit

cash with CIC in amount satisfactory to CIC; and (4) take over the resistance and litigation of the

claim using counsel approved by CIC. The Indemnity Agreement provides, in relevant part, the

following:

               If the Undersigned desire that a claim or demand against the Surety
               be resisted and litigated, the Undersigned shall: (i) give notice to the
               Surety to this effect: (ii) simultaneously deposit with the Surety cash
               or other collateral satisfactory to the Surety in an amount determined
               by the Surety to be sufficient to cover the claim or demand and
               interest thereon to the probable date of disposition plus attorneys'
               fees; (iii) or deposit simultaneously with the Surety cash or collateral
               satisfactory to the Surety; and (iv) take over the resistance and
               litigation of the claim or demand using competent counsel approved
               in advance by the Surety.


                                                  4
    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 5 of 16 PAGEID #: 6




See Indemnity Agreement, ¶2, attached hereto as Exhibit A.

       17.     Pursuant to the terms of the Indemnity Agreement, the Indemnitors assigned,

transferred and conveyed to CIC (1) all monies due or to become due on the Project; (2) all right,

title and interest of Dostie’s equipment and other supplies and material; (3) all right, title and

interest in all subcontracts covered by the Bond; and (4) all causes of actions or claims covered by

the Bond. The Indemnity Agreement provides, in relevant part, the following:

               THIRD: With respect to each Bond executed by the Surety, the
               Principal and Indemnitors presently assign, transfer and convey to
               the Surety, but subject to the trust created: (a) all monies due or to
               become due to the Principal under or as a result of the contract
               covered by the Bond, including, but not limited to, progress
               payments, deferred payments, retained percentages, compensation
               for extra work and proceeds of damage claims; (b) all right, title and
               interest of the Principal in and to all supplies, tools, plant, equipment
               and materials of every nature and description that may now or
               hereafter be in, on or around the site of, or the work under, the
               contract covered by the Bond, and materials purchased or ordered
               for the performance of said contract whether in the process of
               construction, in transit to the site, or in storage elsewhere; (c) all
               right, tittle and interest of the Principal in and to all subcontracts, let
               or to be let, in connection with said contract, covered by the Bond
               and in and to all Surety Bonds covering such subcontracts; and (d)
               all actions, causes of actions, claims and demand whatsoever with
               the Principal subcontractors, laborers, materialmen or any person
               furnishing or agreeing to furnish or supply labor, material, supplies,
               machinery, tools or other equipment in connection with or on
               account of the contract covered by the Bond, and against any Surety
               or Sureties of such subcontractors, laborers or materialmen. The
               foregoing Assignment shall be effective as of the date of the
               execution and delivery of this Agreement as to each contract
               covered by bonds executed prior to such date although nothing
               herein shall limit the right of the Surety to claim under any prior
               Assignment. With respect to any Bond executed and delivered on or
               after the date of execution and delivery of this Agreement, the
               Assignment shall be effective as of the effective date of the Bond.

See Indemnity Agreement, ¶3, attached hereto as Exhibit A.

       18.     The Indemnity Agreement provides CIC the discretion to settle or compromise any

claims against the Bond and states that such loss or expenses incurred by the settlement or
                                                   5
    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 6 of 16 PAGEID #: 7




compromise is binding upon the Indemnitors and reimbursable to CIC under the terms of the

Indemnity Agreement. The Indemnity Agreement provides, in relevant part, the following:

               SIXTEENTH: The Surety may pay or compromise any claim,
               demand, suit, judgment or expense arising out of any Bond or Bonds
               and any such payment or compromise shall be binding upon the
               Undersigned and included as a liability or expense covered by this
               Indemnity Agreement, provided the same was made by the Surety
               in the reasonable belief that it was liable for the amount disbursed,
               or that such payment or compromise was reasonable under all
               circumstances.

See Indemnity Agreement, ¶16, attached hereto as Exhibit A.

       19.     The Indemnitors appointed CIC as their attorney-in-fact with the right to exercise

all of the Indemnitors’ rights assigned, transferred or set over to CIC by the execution of the

Indemnity Agreement. The Indemnity Agreement provides, in relevant part, the following:

               TWENTY-FIRST: Each of the Undersigned hereby irrevocably
               nominate, constitute, appoint and hereby designate the Surety or any
               person or persons designed by the Surety as his attorney-in-fact with
               the right to exercise all of his rights assigned, transferred or set over
               to the Surety by this Agreement and in his name to execute and
               deliver any and all additional or other assignments, instruments, or
               documents deemed necessary or desirable by the Surety: (i) to vest
               in the Surety absolute title to any and all monies, property and rights
               hereby assigned; (ii) to provide the protection and rights to the
               Surety contemplated by all of the provisions of this Agreement; and
               (iii) to give notice to any Obligee that checks representing any
               amounts due under any contract, including retainage and damages,
               be sent to the Surety, and the Surety is empowered by this
               Agreement to endorse all checks payable to the Undersigned for
               deposit in the account of the Surety as attorney-in-fact for the
               Undersigned. The Surety or any person or persons designated shall
               have the absolute power to execute any and all needful and
               necessary documents to conclude any contract.

See Indemnity Agreement, ¶21, attached hereto as Exhibit A.

       20.     The Indemnity Agreement also provides that the rights afforded to CIC under the

Indemnity Agreement are cumulative and failure to exercise any right or remedy available to it

shall not constitute a waiver. The Indemnity Agreement provides, in relevant part, the following:

                                                  6
     Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 7 of 16 PAGEID #: 8




               TWENTY-FIFTH: All rights and remedies of the Surety under this
               Agreement shall be cumulative, and the exercise of or failure to
               exercise any right or remedy at any time shall not be an election of
               remedy or a waiver of any other right or remedy. Failure of the
               Surety to pursue any legal remedy against any one or more of the
               Undersigned shall not release or waive any right against any other
               of the Undersigned. Surety is not required to exhaust its remedies or
               rights against the Principal or to await receipt of dividends from
               legal representatives of the Principal before asserting its rights under
               this Agreement against the Indemnitors. The rights, powers, and
               remedies given to the Surety by this Agreement shall be and are in
               addition to, and not in lieu of, any and all other rights, powers and
               remedies which the Surety may have or acquire against the
               Undersigned or others whether by the terms of this Agreement, by
               operation of law, or otherwise.

See Indemnity Agreement, ¶25, attached hereto as Exhibit A.

   B. Termination of Dostie and Benaka’s Bond Claim

       21.     Subsequent to issuing the Bond, on or about November 9, 2018, Benaka served

Dostie with a notice to cure letter alleging that Dostie was in default of the Subcontract for its

“failure to maintain project progress, failure to adequately staff this project, failure to complete the

work per industry standards, failure to meet the contract requirements, and failure to perform

corrective work.” (“Notice to Cure”) A true and correct copy of the Notice to Cure is attached

hereto as Exhibit B.

       22.     The Notice to Cure letter warned that failure to cure the noted deficiencies would

cause Benaka to terminate the Subcontract. See, Notice to Cure, Exhibit B.

       23.     Thereafter, Benaka terminated the Subcontract on or about November 14, 2018

alleging that Dostie failed to come back to work on the Project after receiving the Notice to Cure

(“Termination Letter”). A true and correct copy of the Termination Letter is attached hereto as

Exhibit C.




                                                   7
    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 8 of 16 PAGEID #: 9




       24.    Both the Notice to Cure and Termination Letter were sent to Dostie and Cheeseman

Insurance, Inc. (“Cheeseman”), and neither Dostie nor Cheeseman sent the Notice to Cure or the

Termination Letter to CIC.

       25.    The first time CIC became aware of the issues was on or about February 5, 2019,

30 days later, when CIC received a letter titled Notice of Termination for Default/Breach of

Contract & Performance Bond informing CIC and Dostie that Benaka was continuing to self-

perform Dostie’s remaining work on the Project (“Bond Claim”). A true and correct copy of the

Bond Claim is attached hereto as Exhibit D.

       26.    Benaka’s Bond Claim totaled $231,283, which is broken down as follows:

                               Description                                    Amount
 Carpenter Wages from November 9, 2018                                       $168,311
 Labor Wages from November 9, 2018                                           $13,698
                                                                       WAGES  $182,009

 PR OH @44%                                                               $80,084
                                                            TOTAL PR COST  $262,093

 Crestone – Wood Ceiling / Ceiling Subcontractor                                  $24,500
 Crestone – Ceiling Tiles                                                         $6,340
 Kamco – Ceiling Tiles                                                            $76,053
 Kamco – Building Supplies                                                        $61,323
 Curtis Lumber                                                                    $7,759
 Chucks Heating and Cooling – Stair Riser Covers                                  $5,974
 Hilti                                                                            $1,632

 Marjam – Building Supplies                                                       $7,424

 Trowel Trade – Supply                                                            $1,615

 Wall Board – Supply                                                              $13,278
 Got That Rental                                                                  $122

                                      TOTAL MATERIAL AND SUB COSTS                 $206,020

                                   TOTAL COST TO DATE TO COMPLETE                  $468,113

                       DOSTIE CONTRACT BALANCE AT TERMINATION ($236,830)
                                              8
    Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 9 of 16 PAGEID #: 10




        COST TO COMPLETE IN EXCESS OF REMAINING CONTRACT                                  $231,283
                                                 BALANCE

   C. CIC’s Investigation of Benaka’s Bond Claim and Settlement of Benaka’s Bond Claim

       27.     Notwithstanding,     Dostie’s   and    Cheeseman’s      failures   to   forward   the

correspondences onto CIC, once CIC received the Bond Claim CIC immediately began to

investigate Benaka’s Bond Claim.

       28.     As part of CIC’s investigation, on or about February 19, 2019, CIC provided notice

to Dostie of the Bond Claim and requested Dostie to provide CIC with certain documentation and

any and all defenses it has to Benaka’s Bond Claim.

       29.     Dostie did not respond to CIC’s February 19, 2019 request for documentation

and/or defenses.

       30.     On or about March 1, 2019, CIC sent its second request for documentation and

defenses to Dostie.

       31.     Dostie did not provide a substantive response to CIC’s March 1, 2019

correspondence.

       32.     CIC also made multiple requests for Benaka’s documentation and exchanged

numerous correspondences related to various defenses CIC asserted against Benaka’s Bond Claim.

       33.     CIC engaged the services of Vertex Companies, Inc. (“Vertex”), a construction

consultant, to conduct a site visit of the Project in order to evaluate the status of the Project, as

well as review Benaka’s documentation to confirm that its alleged costs were, in fact, costs

incurred to complete Dostie’s scope of work.

       34.     CIC also engaged the legal services of Watt, Tieder, Hoffar & Fitzgerald, L.L.P.

(“Watt Tieder”), to, among other things, review and analyze Benaka’s Bond Claim.


                                                 9
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 10 of 16 PAGEID #: 11




       35.     CIC incurred costs to retain Vertex and Watt Tieder for which it is now seeking

reimbursement.

       36.     CIC thoroughly investigated Dostie’s Bond Claim, which lasted approximately

twenty (20) months.

       37.     Ultimately, with the reasonable belief that it was liable for the amount disbursed or

that such payment or compromise was reasonable under all circumstances, CIC settled Benaka’s

Bond Claim for payment of $190,000 in exchange for full and mutual releases between CIC and

Benaka. A true and correct copy of the Settlement Agreement and proof of payment is attached

hereto as Exhibit E.

   D. CIC’S Settlement with Cheeseman and Its Insurance Carrier

       38.     On or about October 9, 2020, CIC made a demand on Cheeseman and its errors and

omissions insurance carrier, Westport Insurance Corporation (“Westport”), alleging that

Cheeseman breached its agency agreement with CIC by failing to provide CIC notice of the Notice

of Default and/or Termination Letter.

       39.     CIC alleged that but for Cheeseman’s failure to provide notice to CIC of Notice to

Cure and Termination Letter, CIC would have had several options to avoid or mitigate its damages.

Specifically, CIC could have arranged for the parties to resolve the performance issues during a

meeting pursuant to 3.1 of the Bond. Without even considering that option, because CIC did not

receive notice, CIC was stripped from exercising its contractual right to select its performance

options under the Bond.

       40.     After several weeks of negotiating, CIC, Cheeseman and Westport settled CIC’s

claim in the amount of $100,000 and received said settlement payment. A true and correct copy of

the settlement agreement is attached hereto as Exhibit F.



                                                10
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 11 of 16 PAGEID #: 12




   E. CIC’s Losses To Date

       41.     To date, CIC has incurred losses in the amount of $136,386.60, which is broken

down as follows:

                                  Description                              Amount
               Consulting Costs and Expenses – Vertex                    $6,490.83
               Legal Costs and Expenses – Watt Tieder                    $39,895.77
               Bond Claim Payment – Benaka                               $190,000
               Settlement Recovery from Cheeseman and Westport           ($100,000)

                                                              TOTAL $136,386.60

       42.     CIC’s ultimate loss will continue to increase, however, as it incurs costs and

attorneys’ fees in an attempt to seek reimbursement from the Indemnitors. Accordingly, CIC

reserves the right to increase this figure as it incurs such reimbursable costs.

   F. CIC Issued Several Indemnity Requests to the Indemnitors but Has Not Been

       Reimbursed for its Losses

       43.     On October 9, 2020, CIC issued its first Indemnity Request to the Indemnitors

seeking reimbursement for its losses on or before October 20, 2020 (“First Indemnity Request”).

A true and correct copy of CIC’s First Indemnity Request is attached hereto as Exhibit G.

       44.     The Indemnitors did not reimburse CIC for its losses as requested in its First

Indemnity Request.

       45.     On January 22, 2021, CIC issued its second Indemnity Request to the Indemnitors

seeking reimbursement for its losses on or before February 21, 2021 (“Second Indemnity

Request”). A true and correct copy of CIC’s Second Indemnity Request is attached hereto as

Exhibit H.

       46.     The Indemnitors did not reimburse CIC for its losses as requested in its Second

Indemnity Request.


                                                  11
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 12 of 16 PAGEID #: 13




       47.     To date, the Indemnitors have not reimbursed CIC for any of its losses.

                           COUNT I – BREACH OF CONTRACT

       48.     CIC adopts and re-alleges paragraphs 1 through 47 as though fully set forth herein

for Count I of CIC’s Complaint.

       49.     The Indemnity Agreement is a binding and enforceable contract.

       50.     Pursuant to the terms of the Indemnity Agreement, the Indemnitors are

contractually obligated to indemnify CIC from all losses, costs, expenses and fees CIC has incurred

in connection with the Bond and in enforcing the terms of the Indemnity Agreement.

       51.     In accordance with the terms of the Indemnity Agreement, CIC requested that the

Indemnitors reimburse CIC for CIC’s losses incurred as a consequence of issuing the Bond.

       52.     Despite CIC’s requests, the Indemnitors have failed to indemnify CIC and hold CIC

harmless from CIC’s existing losses, costs, expenses, and fees incurred as a result of issuing the

Bond on behalf of Dostie and in enforcing the Indemnity Agreement.

       53.     The Indemnitors have materially breached the Indemnity Agreement by failing and

refusing to reimburse CIC pursuant to their plain and unambiguous obligations under the

Indemnity Agreement.

       54.     CIC has satisfied all of its obligations under the Indemnity Agreement.

       55.     CIC has been damaged by the Indemnitors’ material breach of the Indemnity

Agreement in the initial amount of $136,386.60.

                                    PRAYER FOR RELIEF

       WHEREFORE, The Cincinnati Insurance Company respectfully requests that this Court

enter an Order:

               (a)    Granting a Judgment against the Indemnitors, jointly and severally, in favor



                                                12
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 13 of 16 PAGEID #: 14




of CIC in the amount of $136,386.60, the amount of CIC’s losses to date, plus all costs and

expenses, including attorneys’ fees and interest; and

               (b)      For such additional relief as this Court deems equitable and just.

                                      COUNT II
                             EXONERATION AND QUIA TIMET

       56.     CIC adopts and re-alleges paragraphs 1 through 55 as though fully set forth herein.

       57.     CIC has previously requested in writing that the Indemnitors indemnify and hold

CIC harmless from the claims against CIC’s Bond in the amount of $136,386.60. This amount will

continue to increase as CIC will likely incur additional fees for the prosecution of the instant

lawsuit to enforce CIC’s rights under the Indemnity Agreement.

       58.     As the principal of the Bond, Dostie owes CIC the duty of exoneration, requiring

the Indemnitors to perform their obligation before CIC is called upon to perform its obligations

under the Bond.

       59.     CIC is entitled to a remedy known as quia timet. This remedy secures a surety from

loss when it appears that the principal is reasonably likely to fail or refuse to perform or to protect

the surety from loss.

       60.     The Indemnitors have failed and refused to meet their obligations under the

Indemnity Agreement by failing to indemnify CIC from the paid claims and fees and expenses

incurred as a consequence of issuing the Bond.

       61.     CIC is entitled to be reimbursed for the attorneys’ fees it has currently paid and to

be fully collateralized by the Indemnitors for its potential liability in order to enforce its rights

under the Indemnity Agreement.




                                                  13
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 14 of 16 PAGEID #: 15




       62.     CIC lacks an adequate remedy at law to secure its right of exoneration from the

Indemnitors and is without a plain, speedy remedy at law, and will be irreparably and permanently

injured unless this Court grants the injunctive and equitable relief requested herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, The Cincinnati Insurance Company respectfully requests that this Court

enter an Order:

               (c)     Directing the Indemnitors to indemnify and exonerate CIC for its loss and

fees and expenses incurred by CIC as a result of CIC having issued the Bond and in enforcing the

terms of the Indemnity Agreement;

               (d)     Granting a Judgment against the Indemnitors, jointly and severally, in favor

of CIC in the amount of $136,386.60, the amount of CIC’s losses to date, plus all costs and

expenses, including attorneys’ fees and interest; and

               (e)     For such additional relief as this Court deems equitable and just.

                                COUNT III
             SPECIFIC PERFORMANCE OF THE INDEMNITY AGREEMENT

       63.     CIC adopts and re-alleges paragraphs 1 through 62 as though fully set forth herein.

       64.     The Indemnity Agreement requires that the Indemnitors indemnify and reimburse

CIC for any losses it incurs (1) by reason of having executed the Bond; (2) by reason of failing to

comply with the terms of the Indemnity Agreement; or (3) in enforcing the terms of the Indemnity

Agreement. The Indemnity Agreement provides, in relevant part, the following:

               SECOND: The Undersigned shall exonerate, indemnify and keep
               indemnified the Surety from and against any and all liability for
               losses and expense of whatsoever kind or nature, including the fees
               and disbursements of counsel, and against any and all said losses
               and expense which the Surety may sustain or incur: (i) by reason of
               having executed or procured the execution of any Bond or Bonds;
               (ii) by reason of the failure of the Undersigned to perform or comply

                                                 14
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 15 of 16 PAGEID #: 16




               with the covenants and conditions of this Agreement; or (iii) in
               enforcing any of the covenants and conditions of this Agreement.
               The surety may pay or compromise any claim, demand, suit,
               judgment or expense arising out of such Bond or Bonds and any
               such payment or compromise shall be binding upon the Undersigned
               and included as a liability, loss or expense covered by this Indemnity
               Agreement, provided the same was made by the Surety in the
               reasonable belief that it was liable for the amount disbursed, or that
               such payment or compromise was reasonable under all of the
               circumstances. In the event of any such payment or compromise by
               the Surety, an itemized statement thereof sworn to by any
               representative of the Surety familiar with the facts, or the voucher
               or vouchers or other evidence of such payment or compromise shall
               be prima facie evidence of the facts and the amount of the liability
               of the Undersigned under this Agreement.

See Indemnity Agreement, ¶2, Exhibit A.

       65.     CIC has requested in writing that the Indemnitors indemnify and hold CIC harmless

from any and all costs resulting from the Bond CIC issued for the Projects and in enforcing the

terms of the Indemnity Agreement. See Exhibits G and H.

       66.     To date, the Indemnitors have failed to indemnify CIC.

       67.     The Indemnitors, individually and collectively, have failed and refused, and

continue to fail and refuse, to perform their obligations under the Indemnity Agreement.

       68.     CIC’s remedy at law is inadequate, and if the Indemnitors are not compelled to

perform their obligations under the Indemnity Agreement, the Indemnitors will likely transfer or

dissipate all of their assets in an attempt to avoid their obligations under the Indemnity Agreement.

       69.     CIC will suffer irreparable harm if any relief sought in this litigation consistent with

CIC’s rights under the Indemnity Agreement is not granted.

                                    PRAYER FOR RELIEF

       WHEREFORE, The Cincinnati Insurance Company respectfully requests that this Court

enter an Order:

               (a)     Directing the Indemnitors to indemnify and exonerate CIC for its loss and
                                                 15
   Case: 1:21-cv-00096-DRC Doc #: 2 Filed: 02/08/21 Page: 16 of 16 PAGEID #: 17




fees and expenses incurred by CIC as a result of CIC having issued the Bond and in enforcing the

terms of the Indemnity Agreement;

               (b)    Granting a Judgment against the Indemnitors, jointly and severally, in favor

of CIC in the amount of $136,386.60, the amount of CIC’s losses to date, plus all costs and

expenses, including attorneys’ fees and interest; and

               (c)    For such additional relief as this Court deems equitable and just.



                                                        Respectfully submitted:

                                                        /s/ David P. Bolek
                                                        David P. Bolek (0087088)
                                                        Trial Attorney for Plaintiff
                                                        The Cincinnati Insurance Company
                                                        P. O. Box 145496
                                                        Cincinnati, OH 45250-5496
                                                        (513) 603-5272
                                                        Facsimile: (513) 870-2900


 Dated: 8th day of February, 2021




                                                16
